Citation Nr: 1021592	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-37 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee

THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at St. Francis Hospital Bartlett 
from November 15, 2008, through November 18, 2008.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2009 decision of a Department of 
Veterans Affairs (VA) Medical Center that authorized payment 
for expenses incurred at St. Francis Hospital Bartlett from 
November 12, 2008, through 14, 2008, but denied payment or 
reimbursement of expenses incurred from November 15, 2008, 
through November 18, 2008.

In March 2010, the Veteran testified before the Board at a 
hearing that was held via videoconference from the RO.  At 
his hearing, in addition to providing testimony regarding the 
issue of entitlement to payment or reimbursement of 
unauthorized medical expenses, he presented testimony 
regarding the issue of entitlement to special monthly 
compensation and a total disability rating for compensation 
based on individual unemployability (TDIU).  The issue of 
entitlement to special monthly compensation has not been 
certified to the Board, and there is no substantive appeal of 
the issue currently of record.  Accordingly, the Board will 
not further address that  issue.  The issue of entitlement to 
a TDIU rating is addressed in a separate decision being 
issued this same date.

In March 2010, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that he is entitled to payment or 
reimbursement of medical expenses incurred at St. Francis 
Hospital Bartlett from November 15, 2008, through November 
18, 2008.  He asserts both that a VA or another government 
facility was not feasibly available during his hospital stay, 
and that he was not stable for transfer at any point during 
his period of hospitalization.  In support of this assertion, 
he argues that prior to seeking private medical treatment, he 
contacted VA, whereby he was instructed to report to the 
nearest emergency room.  

The Board is unable to discern whether the Veteran was in 
fact instructed by VA to seek medical attention at a private 
facility.  For this reason, the Board finds that a remand is 
necessary, in order that additional records may be associated 
with the medical appeal folder.  In this regard, the Board 
notes that the initial claim for reimbursement or payment of 
the unauthorized medical expenses, as well as the January 
2009 decision denying full reimbursement, are not of record.  
On remand, the entirety of the documentation pertaining to 
the Veteran's appeal must be associated with the record.

Next, additional treatment records are outstanding.  Although 
some of the records associated with the Veteran's period of 
hospitalization are of record, the daily, detailed records 
have not yet been associated with the file.  As these records 
have not yet been requested, and because VA is on notice that 
there are additional records that may be applicable to the 
appellant's claim, these records should be obtained.  

Additionally, as VA reimbursement or payment of unauthorized 
medical expenses is warranted only for the period until such 
time following the furnishing of care in the non-Department 
facility that the individual can be safely transferred to a 
Department facility, an opinion as to whether the appellant 
was stable for transfer to a VA facility at any point during 
his hospitalization from November 15, 2008, through November 
18, 2008 should be obtained.  See 38 U.S.C.A § 1703(a)(3) 
(West 2002); 38 C.F.R. § 17.52 (2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
medical appeal folder the initial claim 
for reimbursement or payment of the 
unauthorized medical expenses, as well 
as the January 2009 decision denying 
full reimbursement.  VA records dated 
in November 2008 should also be 
associated with the claims file.

2.  Request the Veteran's authorization 
to obtain the complete records 
associated with his period of 
hospitalization at St. Francis Hospital 
Bartlett from November 12, 2008, 
through November 18, 2008.  After 
obtaining the necessary authorization 
from the Veteran, obtain and associate 
with the claims file the private 
medical records.  All attempts to 
secure these records must be documented 
in the claims folder.

3.  After the additional records have 
been associated with the record, obtain 
an opinion addressing whether a VA or 
other government facility was feasibly 
available to treat the Veteran and 
whether the appellant was stable for 
transfer to a VA facility at any point 
during his period of hospitalization 
from November 15, 2008, through 
November 18, 2008.  With regard to the 
latter, attention should be directed to 
the appellant's wife's statements 
indicating that they had been informed 
that there were no beds available for 
the Veteran at the VA facility.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with rendering the opinion.  
The examiner must indicate in the 
opinion that the claims file was 
reviewed.  The rationale for all 
opinions must be provided.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim.  If 
action remains adverse to the 
appellant, provide the appellant and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



